           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

UNITED STATES OF AMERICA,
v.                                                 Case No. 1:19-cr-25-AW-GRJ
SOLOMON NIKITA MCQUEEN
a/k/a “NIKITA MCQUEEN,”
     Defendant.
_______________________________/
                   ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, ECF No. 32, to which there has been no timely objection, and subject to this

Court’s consideration of the plea agreement pursuant to Federal Rule of Criminal

Procedure 11, Defendant’s plea of Guilty to Count One of the Indictment against

him is hereby ACCEPTED. All parties shall appear before the Court for sentencing

as directed.

      SO ORDERED on September 30, 2019.

                                      s/ Allen Winsor
                                      United States District Judge
